Citation Nr: 1010691	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to restoration of compensation benefits (for 
depressive neurosis with duodenal ulcer) prior to March 30, 
2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 
(VVA)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to August 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2008, the appellant testified before the 
undersigned at the RO.  A copy of the transcript is 
associated with the claims folder.

Based on a review of the record, the Board has 
recharacterized the issue as cited above to best reflect the 
contentions of the appellant and his sworn testimony.


FINDINGS OF FACT

1.  The RO suspended the appellant's compensation benefits in 
1977 for failure to report for VA examination.

2.  It is presumed that notice of the VA examination was 
issued to the appellant.

3.  The RO acted to suspend compensation benefits for failure 
to report for examination pursuant to 38 C.F.R. § 3.251(a) 
(1949) in August 1977.  This action was in accordance with 
laws extant at that time and pre-suspension notice was not 
required under the laws extant at that time.

4.  At the time the appellant's compensation benefits were 
suspended in August 1977, his compensation was in recoupment 
status for offsetting his service severance award and he had 
received no compensation payments prior to this time.

5.  The RO's action to suspend compensation benefits did not 
affect payment of benefits as the appellant was not receiving 
nor entitled to received payment at the time because his 
compensation award was in recoupment status.


CONCLUSION OF LAW

Restoration of compensation benefits (depressive neurosis 
with duodenal ulcer) prior to March 30, 2002, is not 
warranted.  38 C.F.R. § 3.251(a) (1949); 38 C.F.R. § 3.158(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 28, 1972, VA received an original claim for 
compensation (VA 21-526e) signed by the appellant.  The 
record reflects that the appellant was notified of his right 
of election to receive disability compensation, and his claim 
had been denied because he was active duty or in receipt of 
retired pay.  See VA Form 21-826.  A September 1972 
disability rating sheet reflects that depressive condition 
with duodenal ulcer was evaluated at the 70 percent 
disability level, effective August 3, 1972.  

An AFAFC Form 0-163 shows that on August 2, 1973, the 
appellant was removed from TDRL (Temporary Disability 
Retirement List).  His amount of severance pay was $14, 
252.40.  

In September 1973, the RO requested a VA examination.  An 
examination was scheduled for September 14, 1973.  VA Form 
3230-1 dated in September 1973 reflects that the appellant 
failed to report for this scheduled examination.  In 
September 1974, the appellant notified VA about his 
dependents status, which included certificates of marriage 
and births, and a divorce decree his first wife.  In August 
1975, the appellant presented for VA examination.

In an October 1975 rating decision, the RO assigned a 50 
percent evaluation for service-connected depressive neurosis 
with duodenal ulcer effective from July 14, 1975.  VA issued 
the appellant a Control Document and Award Letter in February 
and March 1976.  These reflect a zero dollar monthly rate and 
a recoupment balance of $14,252.40.

In July 1977, the RO requested a VA examination.  An 
examination was scheduled for July 22, 1977.  VA Form 3230-1 
dated August 1977 reflects that the appellant failed to 
report for this scheduled examination.  In an August 1977 
rating decision, the RO suspended the appellant's 
compensation benefits for failure to report for his scheduled 
VA examination.  

In March 2002, VA received correspondence from the appellant 
requesting reevaluation of his service connected conditions 
and payment.  At this time, he noted having received 
severance pay in 1973 and having a rating from VA.

In a September 2002 rating decision, the RO reinstated the 
appellant's compensation, after reevaluation with 
consideration of medical records.  The award was effective 
from the date of claim (March 13, 2002, letter from appellant 
to VA) with payment resuming effective from April 1, 2002.  
See 38 U.S.C.A. § 1110 (2009) (Compensation commences the 
first day of the calendar month following the month in which 
the award became effective).  The RO notified the appellant 
of this action in September 2002.

On March 30, 2007, VA received a note from the Veteran's 
accredited representative stating as follows:  "Please rate 
the veteran's effective date for payment."  It was contended 
that the effective should be August 12, 1977.

Also, on March 30, 2007, VA received a note directed to the 
Finance Section that requested an audit of the appellant's 
"pay entitlement."  It was indicated that the appellant was 
paid severance from the military that was not completely 
recouped by VA at the time his VA compensation benefits were 
suspended in August 1977 for failure to report of 
examination.  It was further indicated that VA compensation 
was resumed in 2002 and no mention was made of severance pay.  
It was contended that an effective date of August 12, 1977, 
should be assigned with recoupment of severance pay from that 
date forward.

In a letter dated April 2007, the RO addressed the Veteran's 
contentions that have been raised by his representative.  The 
RO stated that the claim for an earlier effective date was 
denied because the claim to reopen was not received within 
one year of the date compensation benefits were suspended in 
August 1977; therefore, compensation was appropriately 
resumed (or reinstated) from effective from the date of the 
reopened claim in March 2002.  With regard to recoupment, the 
RO reported that the military severance pay balance was 
$8,154.30, which must be repaid or held back, and that the 
appellant would receive monthly VA compensation payments once 
this has been fully collected.  (Though the letter indicated 
that benefits would be paid from April 1, 2002, with $188.00 
held back monthly, to be applied toward his severance pay 
balance.)

In reference to the April 2007 VA letter, the appellant 
responded that he did not agree with the decision to disallow 
an effective date of August 12, 1977.  He included a copy of 
the 1995 edition of 38 C.F.R. § 3.655.  He argued as follows:

1.  I was not provided my due process (60 days 
telling what could happen).

2.  I never received any money from the VA (my 
VA comp[ensation] was applied to the severance 
debt).

3.  I was never told about my status (VA money 
and severance).  Since I was not receiving 
money, how was I to know.

4.  My due process was violated due to:
a.  VAMC scheduled exam and 2 weeks later 
you suspended me.
b.  You should have advised me what could 
happen for failure to report.

5.  You could have done a rating based on 
record.

6.  You had done a previous rating.

7.  My condition had not changed.

8.  My condition existed during the suspension 
period.

9  This is a clear and unmistakable error on 
your part, since you took adverse action 
without due process.

10.  If you do not correct my effective date 
for payment, I want a personal hearing.

11.  Since I was not receiving benefits (this 
is a good reason for not reporting for C&P 
[examination].

At his October 2007 hearing before a Decision review Officer, 
the appellant restated his prior argument.  It was noted 
noted that he had been a medical officer in Vietnam and was 
discharged from active service after one year on TDRL.  Post- 
service, the appellant worked as a practicing physician.  The 
appellant acknowledged receipt of severance pay at 
separation, and indicated that he failed to report for a VA 
examination because he did not know about it.  The appellant 
reported that he never received notice from VA concerning 
compensation payments or withholding of compensation for 
recoupment of severance pay.  He denied that he had every 
applied to VA for compensation benefits, and argued that he 
was thus unaware that the disability rating assigned for his 
condition equated to compensation or money.  The appellant 
reported that his mental state and anxiety discouraged him 
from any interaction with the military and VA, and that he 
did not understand the process for compensation and 
recoupment.  The appellant further reported hat he moved 
around a lot and "That's one reason they [VA] couldn't find 
me that first few years." It was argued that VA erred in not 
granting the appellant an opportunity for another 
examination, which is clear and unmistakable error under the 
current VA regulations--38 C.F.R. § 3.655.

In December 2007, the VA issued the appellant a Statement of 
the Case.  This included pertinent law and regulations.

In his January 2008 substantive appeal, the appellant 
reiterated his prior argument.  He added that he believed his 
"property rights" were violated by the taking (i.e. 
suspension) of his benefits, and that his mental condition 
alone justified his failure to report for his VA examination 
in 1977.  He further disputed VA's method for issuing notices 
in 1977, which he was told were computer generated, and 
complained that he had not been "counseled" about VA 
benefits so "how was I to know."

In August 2008, the appellant testified before the 
undersigned, restating his prior arguments. He noted that he 
was depressed in-service during his neurosurgery residency 
and that he was sent to VA by the Air Force.  The appellant 
denied that he was ever notified of a VA examination or 
suspension of his compensation benefits.  The appellant 
reported that his life was in turmoil, citing several 
divorces.  The appellant stated that, while he sought an 
effective date of August 12, 1977, he had no particular 
reason for selecting this date.

Analysis

The appellant advances several theories of entitlement to 
restoration of compensation with an effective date prior to 
March 30, 2002.  Among these theories, he avers that he was 
denied due process of law because VA failed to notify him of 
the scheduled VA examination for July 1977 and the RO's 
decision to suspend his compensation benefits effective 
August 1977.  On review of the evidence of record, the Board 
finds that, under the facts of this case, VA notified the 
appellant of his scheduled VA examination.  The Board 
concedes that VA likely did not notify the appellant of the 
suspension of his compensation benefits, however, as the 
appellant had no legal entitlement to notice of suspension of 
his benefits under the laws in effect at the time, his theory 
of entitlement on this basis lacks merit.

1.  Notice of VA Examination and the Presumption of 
Regularity.  

The appellant argues that he did not receive notice that he 
should report for an examination or that subsequent 
compensation payments would be suspended for such failure; he 
also implies the possibility that such notice was in fact 
never mailed to him or mailed to an old address.  "There is 
a presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'.  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet.App. 307, 
308 (1992) (Ashley II); see also Mindenhall v. Brown, 
7 Vet.App. 271 (1994) ("the presumption of regularity . . . 
applies to the VA mailing of the RO decision in the same 
manner as it applies to the BVA mailing of the decision" 
(citing Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992) 
(Ashley I))).  Therefore, VA is presumed to have properly 
discharged its official duty to mail notice to the appellant 
of the 1977 physical examination.

It is acknowledged that the presumption of regularity may be 
rebutted by the submission of "clear evidence to the 
contrary'".  Ashley II, 2 Vet.App. at 309 (citing Rosler v. 
Derwinski, 1 Vet.App. 241, 242 (1991)); see also YT v. Brown, 
9 Vet.App. 195, 199 (1996); Mindenhall, 7 Vet.App. at 274; 
Ashley I, supra.  Here, the Board observes that the 
presumption has not been rebutted.  The claims file does not 
include a copy of any letters to the appellant notifying him 
of a scheduled VA examination, including for the date of July 
1977.  However, these letters were computer generated by the 
VA medical facility providing the examination and were not 
associated with the claims file per the RO.  Notwithstanding, 
the Board observes that the record does contain a document 
showing that the RO requested an examination and that a date 
had been assigned for this examination.  This request for 
examination document includes the appellant's last know 
address of record, which presumable was used for mailing the 
appellant notice of the examination.  The address on the 1977 
examination request is the same as the address shown on the 
Control Document and Award Letter dated February and March 
1976, which were sent to the appellant.  The record reflects 
that no mail was returned as undeliverable from USPS.

Having determined that VA generated and apparently mailed in 
due course notice of the scheduled examination, and because 
that notice is not shown to have been returned as 
undeliverable by the Post Office, see, e.g., Hyson, supra 
(when notice returned as undeliverable by USPS presumption of 
regularity does not attach), there is no "clear evidence" 
that rebuts the presumption of regularity.  See YT v. Brown, 
9 Vet.App. 195, 199 (1996), Mindenhall v. Brown, 7 Vet.App. 
271 (1994) ("the presumption of regularity . . . applies to 
the VA mailing of the RO decision in the same manner as it 
applies to the BVA mailing of the decision" (citing Ashley 
v. Derwinski, 2 Vet.App. 62, 64-65 (1992) (Ashley I))).

Although the appellant testified in 2008 that he had not 
received notice of the VA examination scheduled for July 
1977, this statement more than 30 years after the examination 
date coupled with his self-report of having moved around a 
lot without notifying VA fails to rebut the presumption of 
regularity.  Moreover, the appellant's report of having moved 
around a lot suggests that he neglected his duty to keep VA 
apprised of is whereabouts.  See Hyson v. Brown, 5 Vet.App. 
262, 264-65 (1993)(describing duty of veteran to keep VA 
apprised of his whereabouts).  Also, the Board observes that 
this was not the first occasion on which the appellant had 
failed to report for his scheduled VA examination.  The 
record shows that he failed to report for a VA examination in 
September 1973 and that the available evidence was 
insufficient to evaluate from September 14, 1973, to July 13, 
1975.  The appellant presented for examination again in July 
1975.  See Rating Decision dated October 1975.

In sum, the Board finds that VA sent the appellant notice of 
his scheduled VA examination for July 1977.

2.  Good Cause for Failure to Report for VA Examination is 
not Shown.  

The appellant argues that he had good cause for his failure 
to report for VA examination in July 1977, namely, his 
service-connected psychiatric condition.  However, he did not 
report good cause until recently; therefore, the regulations 
in effect for 1977 are not applicable.

Generally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination, and a claimant, without 
good cause (i.e., the illness or hospitalization of the 
claimant and death of an immediate family member), fails to 
report for such examination or re-examination, action shall 
be taken in accordance with paragraphs (b) [Original of 
reopened claim, or claim for increase]or (c) [Running award] 
of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655 
(2009).

Following the appellant's failure to report for VA 
examination in July 1977, VA received no correspondence from 
the appellant until 2002.  In July 2008, the appellant argued 
that his mental condition alone justified his failure to 
report for his scheduled examination in July 1977.  He 
further testified in 2008 that his life was in turmoil with 
several divorces.  The Board finds that the appellant report 
of good cause more than 30 years after his failure to report 
for examination is unpersuasive as the record suggests a 
pattern of behavior.  The appellant similarly failed to 
report for VA examination in September 1973 without any 
report of good cause at that time.  In view of the above, the 
Board finds that good cause for failure to report for VA 
examination in July 1977 has not been shown.  Also, the Board 
notes that the regulations in effect during 1977 do not 
include an exception based on a showing of good cause.  See 
38 C.F.R. § 3.655 (1977).

3.  Due Process Rights and Notice of Suspended Benefits.  	
		

The appellant further claims that VA neglected to issue him 
notice of the action to suspend his benefits.  He avers that 
this is a violation of his due process rights, which warrants 
restoration of his compensation to the date of suspension.

In the 1977 version of 38 C.F.R. § 3.103, paragraph (e) 
addressed notification of decisions and provided that "a 
claimant will be notified of any decision affecting payment 
of benefits or granting relief."  Similarly, the current 
version of 38 C.F.R. § 3.103 provides in paragraph (b) the 
right to notice.  Specifically, it provides that "Claimants 
and their representatives are entitlement to notice of any 
decision made by VA affecting the payment of benefits or the 
granting of relief."  38 C.F.R. § 3.103(b) (2009).  Under 
the current version of 38 C.F.R. § 3.103, paragraph (b), 
subsection (4) addresses restoration of benefits that were 
reduced, terminated, or otherwise adversely affected.  
38 C.F.R. § 3.103(b)(4) (2009).  The Board has considered 
whether these regulations accord the appellant the right to 
notice of the action to suspend his compensation benefits in 
August 1977.  However, the Board finds in the negative.  
Instead, the Board finds that, because the appellant's 
compensation was in recoupment status at the time of the 
suspension and he had never actually received any payment of 
benefits, entitlement to the due process outlined in the 1977 
version of 38 C.F.R. § 3.103 did not apply.

The above interpretation of the regulations is supported by a 
historical review, which shows that, in the 1970's and 
1980's, VA had been the subject of federal legal action for 
failure to provide due process in the reductions, 
terminations, or suspensions of veterans' pension benefits.  
See Bedgood v. Cleland, 554 F.Supp. 513 (D. Minn. 1982); 
Plato v. Roudebush, 397 F.Supp. 1295 (D. MD. 1975).  The 
decisions made in those cases address pension benefits rather 
than compensation.  Regardless of such, in 1990, VA amended 
its adjudication regulations on procedural due process 
(38 C.F.R. §§ 3.103, 3.105) because of the need for more 
specificity in VA regulations on procedural due process.  See 
55 Fed. Reg. 13522-13529, April 11, 1990.  The effective date 
of the amendments was May 11, 1990.  Id.  VA Circular 20-87-
25 was also revised in October 1990 to incorporate the 
changes and implement the amendments to 38 C.F.R. §§ 3.103 
and 3.105 that had been published in the Federal Registrar on 
April 11, 1990.

Also, the Board notes that, at the time of the August 1977 
suspension of compensation benefits, the appellant's 
disability evaluation for depressive neurosis with duodenal 
ulcer remained the same.  Stated differently, his disability 
evaluations had not been reduced-rather the award for his 
disability had been suspended.  Thus, the notification 
requirements of 38 C.F.R. § 3.105(e) were not applicable.  
See also VAOPGCPREC 71091 (O.G.C. Prec 71-91) (General 
Counsel held that 38 C.F.R. § 3.105(e) applied only where 
there was both a reduction in evaluation and a reduction or 
discontinuance of compensation payable).

Lastly, the appellant has raised the matter of a running 
award.  He provided VA with the text of 38 C.F.R. § 3.655 
(Failure to report for VA examination) (1995) and underlined 
the subsection (c) Running award.  This suggests that he 
believes that he has a running award, which entitles him to a 
pre-termination notice.  However, the Board finds that 38 
C.F.R. § 3.655(c) (2009)(same as 1995) does not apply to this 
case because the appellant's claim was apparently abandoned, 
discontinued, or suspended under all potentially applicable 
regulations, and therefore no "running award" was in effect 
when the appellant presented his application in March 2002.  
Moreover, the current version 38 C.F.R. § 3.655 was not in 
existence at the time of the August 1977 suspension of 
benefits and the current version may not be applied 
retroactively.  It is noted that the effective-date rule 
established by 38 U.S.C.A. § 5110(g), prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

4.  Suspended Payments and Abandoned Claims.  

Next, the Board will address whether the action to suspend 
compensation benefits was appropriate.  In this case, the 
appellant's compensation benefits were suspended in August 
1977 for failure to report for VA examination.  The VA 
regulation in force when the appellant's disability 
compensation payments were "suspended" provided in 
pertinent part as follows:

	(a) Upon the failure of a veteran without adequate 
reason to report for physical examination, requested for 
disability compensation . . . purposes, the award of 
disability compensation . . . in [the] course of payment to 
him will be suspended as of the date of last payment.  The 
reason given for suspension will be "Failure to report for 
examination." . . . (Resumption of payments, see § 3.266.)
	
	(b) Upon the failure of a veteran to report for physical 
examination, requested as a result of a claim for increased 
disability compensation . . . the claim for the increase will 
be considered as abandoned.  No further action thereupon will 
be taken unless and until a new claim for the increase is 
filed.

38 C.F.R. § 3.251 (1949) (emphasis added).

Here, the appellant failed to report for examination.  This 
is not disputed.  Upon receipt of information that he had 
failed to report for examination, the RO acted to suspend his 
compensation benefits.  This is consistent with 38 C.F.R. 
§ 3.251(a) (1949).  As the July 1977 examination was not 
requested as result of a claim for increase, the claim may 
not be properly considered as abandoned under 38 C.F.R. 
§ 3.251(b) (1949).

Accordingly, the action to suspend compensation benefits was 
appropriate.

5.  Resumption of Benefits for Suspended Award.  

The regulation (38 C.F.R. § 3.266 (1949)) referenced in § 
3.251(a), above, regarding the resumption of a suspended (as 
opposed to an abandoned) award provided in pertinent part as 
follows:

        Resumption of discontinued award where veteran 
subsequently reports for physical examination.  If, after 
suspension of his award, the veteran should subsequently 
report for physical examination and the evidence clearly 
establishes to the satisfaction of the rating agency 
concerned that during the period of his failure to report the 
disability in fact existed to a compensable degree, an award 
may be approved effective the date of suspension.

38 C.F.R. § 3.266 (1949).

The current regulation, entitled, "Abandoned claims", 
provides:

        (a) General.  Except as provided in § 3.652 of this part 
[entitled "Periodic certification of continued 
eligibility"], where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 year 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. chapter 18 based on such evidence shall commence 
not earlier than the date of filing the new claim.
	
        (b) Department of Veterans Affairs examinations.  Where 
the veteran fails without adequate reason to respond to an 
order to report for Department of Veterans Affairs 
examination within 1 year from date of request and payments 
have been discontinued, the claim for such benefits will be 
considered abandoned.
        
        (c) Disappearance.  Where payments of pension, 
compensation, dependency and indemnity compensation, or 
monetary allowance under the provisions of 38 U.S.C. chapter 
18 have not been made or have been discontinued because a 
payee's present whereabouts is unknown, payments will be 
resumed effective the day following the date of last payment 
if entitlement is otherwise established, upon receipt of a 
valid current address.

38 C.F.R. § 3.158 (2009).  See also 38 C.F.R. § 3.330 (2009) 
(entitled "Resumption of rating when veteran subsequently 
reports for Department of Veterans Affairs examination").

The Board recognizes some ambiguity in the above-quoted 
regulation.  It appears (although it is not explicitly 
stated) that a VA examination under § 3.158(b) is a form of 
"evidence requested" under paragraph (a).  Such a 
construction would provide a context for construing 
"request" and "such benefits" in paragraph (b), whereas 
paragraph (b) itself contains no antecedents for those words.  
It is unclear whether the words "and payments have been 
discontinued" in paragraph (b) are intended to provide the 
authority to "discontinue" payment of "such benefits", or 
if that authority exists elsewhere.  Regardless, as indicated 
above, the appellant's compensation benefits were properly 
suspended under the law applicable in 1977.  Also noteworthy 
is that paragraph (c), relating to payments that "have not 
been made or have been discontinued because a payee's present 
whereabouts is unknown" provides for the kind of retroactive 
resumption of payments (effective, in the current regulation, 
the "day following the date of last payment") that are 
described in § 3.266 (1949) (providing that resumption of 
payment "may be approved effective the date of 
suspension").  However, paragraph (c) does not apply as 
explained below.

The Board has considered the above.  It appears that the 
action to suspend benefits in 1977 was consistent with the 
laws extant at that time.  The request to present for 
examination at that time is essentially the same as a request 
for evidence.  However, the record shows that no evidence was 
provided within one year of the request-or the next 25 
years-and, as such, the matter is considered abandoned under 
the current law.  VA received information from the appellant 
in March 2002.  It is not disputed that there had been an 
absence of contact in the intervening years.  Thus, a new 
claim was received in March 2002 and, pursuant to 38 C.F.R. 
§ 3.158(a), compensation may commence no earlier than the 
date of the filing of the new claim, March 13, 2002.

The Board recognizes that the provisions extant in 1977 
concerning the resumption of suspended benefits are more 
favorable to the appellant since they allow for resumption of 
benefits from the date of suspension with a showing that the 
disability in fact existed to a compensable degree.  See 
38 C.F.R. § 3.266 (1949).  However, 38 C.F.R. § 3.266 (1949) 
has been removed from the current Code.  Although 
compensation had been suspended in 1977, the appellant made 
no attempt to resume the benefits until 2002; thus, the 
current laws regarding the resumption of benefits are for 
application.  Moreover, there is no exception in the current 
law with respect to claims suspended under the old law of 
38 C.F.R. § 3.266.  Accordingly, the resumption of 
compensation benefits is properly considered under 38 C.F.R. 
§ 3.652(a), which allows for the resumption of compensation 
no earlier than March 13, 2002, the date of the new claim.

Lastly, the Board notes that subsection (c) of 38 C.F.R. 
§ 3.158, concerning the effective date for the resumption of 
compensation benefits, does not apply here.  The record shows 
that the appellant's benefits were suspended for failure to 
report for VA examination rather than because his whereabouts 
were unknown to VA.  In fact, there is no indication in the 
record that his whereabouts were unknown to VA at the time 
his benefits were suspended in August 1977.  Therefore, 
resumption of benefits effective the last date of payment is 
not warranted.

6. Clear and Unmistakable Error. 

 The appellant asserts that there was clear and unmistakable 
error in the RO's August 1977 decision, which suspended his 
compensation benefits, because he was denied due process, 
i.e. notice of the decision.  He cites the current version of 
38 C.F.R. § 3.655(c).  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

However, in this case the appellant has failed to allege any 
specific error of fact or law in the 1977 RO action to 
suspend his benefits, the factual or legal basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Also, the assertion 
that he had a running award 1977 is without merit as 
discussed above and, thus, cannot serve as the basis for a 
claim based on clear and unmistakable error.  Accordingly, 
there is no valid claim based on clear and unmistakable 
error.

7.  Conclusion.  

The facts of this case reflect that, upon discharge, the 
appellant received severance pay for disability incurred in 
service and that he had been evaluated by VA as 70 percent 
disabling prior to discharge while on TDRL and later as 50 
percent disabled.  VA awarded compensation for disability and 
then began to recoup the amount of severance pay as required 
by law, which prohibits double payment.  It is noted that the 
appellant had been notified of his right to receive VA 
disability compensation.  In September 1973, the appellant 
failed to report for examination.  The RO found the evidence 
inadequate for rating purposes until 1975 when the appellant 
presented for examination.  The appellant again failed to 
report for examination in July 1977.  He was notified of this 
examination (see presumption of regularity above).  Upon 
notification that he had failed to report for examination, 
the RO acted to suspend his compensation benefits.  The RO 
did not apparently notify the appellant of this action and, 
therefore, the appellant argues restoration of his benefit 
(with recoupment from the date of suspension) is warranted.

Under current VA regulations, if a veteran, who is receiving 
disability compensation, fails to report for a scheduled VA 
examination VA will discontinue, rather than suspend, 
payment, and, further, will consider the claim for benefits 
abandoned if, within one year, the veteran has not responded 
to the order to report; conversely, under the 1949 
regulations, a failure to report for an examination would 
lead to a suspension of payments, but apparently, under 
appropriate circumstances, payments could be resumed as of 
the date that the payments were suspended.  Compare 38 C.F.R. 
§ 3.266 (1949) with 38 C.F.R. § 3.158(a) (2009).

Here, because the appellant waited to so long to come 
forward, a period of roughly 25 years, he may not avail 
himself of old laws on resumption of benefits as these no 
longer exist even though the suspended benefits at issue were 
initiated under those laws.  The Board notes that the 
appellant's hands are not clean in this matter.  He failed to 
report for examination as requested in 1977, which prompted 
the RO to suspend his benefits.  Prior to 1977, he had been 
previously examined by VA for continuation of benefits and 
may be presumed to have had knowledge of that process in 
light thereof.  While the appellant has asserted due process 
violations as defense for his failure to report for VA 
examination and for the purpose of invalidating the RO's 
action to suspend his benefits in August 1977, this argument 
is without merit as explained in detail above.

The Board has attempted to provide the appellant with written 
statement of the reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 
7 Vet.App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet.App. 
49, 57 (1990).  In this case, the Board has cited both the 
old and new regulations, and described these regulations to 
the extent that they apply and do not apply to this case.  In 
the end, the Board concludes that restoration of compensation 
benefits for depressive neurosis with duodenal ulcer prior to 
the March 30, 2002, is precluded under the applicable law for 
the reasons and bases set forth above.

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (the Court continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision).

Initially, the Board notes that the Court has held that the 
statutory and regulatory provisions pertaining to VA's duties 
to notify and assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case, resolution of the claim is dependent on 
interpretation of the regulations pertaining to suspension of 
claims.  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot. See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Restoration of VA compensation benefits prior to March 30 , 
2002, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


